MILLIKEN, Judge.
From a judgment dismissing a complaint as an insufficient statement of a cause of action, the appellant (plaintiff below) urges the adequacy of the complaint. Without detailing the complaint, suffice it to say that it states a cause of action. CR 8.01.
Nowhere in the record do we have any finding of fact, testimony, affidavits or other evidence to explain or support the judgment. We are left to the complaint itself and the orders of dismissal. If the facts stated in appellee’s brief are correct, the trial court may have had reason to grant a summary judgment for the appellee (defendant below). CR 56. Since there is no inclusion in the record of the alleged facts asserted by the appellee and no stipulation as to their verity, the only issue before us is the sufficiency of the complaint which, as heretofore stated, we find adequate.
Therefore, the judgment dismissing the complaint is reversed and the case remanded for proceedings consistent with this opinion.